DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-28 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States patent number 11,151,820 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the method of independent claim 1,
The prior art of record fails to teach or to reasonably suggest a method, comprising:

determining, using a computer system of the safe entry verification system at a particular point of entry, entry of the user into the area of congregation based on the result of the medical condition analysis.
But fails to teach that:
 the safe entry verification system is configured to receive a result of an analysis of a medical condition of a user related to a pathogen; and
releasing the result of the medical condition analysis to the safe entry verification system, wherein the release of the result of the medical condition analysis to the safe entry verification system is authorized by the user on a computing device.

Regarding the system on independent claim 15,
The prior art of record teaches a system, comprising:
	a safe entry verification system, having a computer device, that controls access to an area of congregation having one or more points of entry, wherein the safe entry verification system comprises a point of entry system disposed at each of the one or more points of entry;
	wherein the point of entry system determines if a user gains access to the area of congregation; and


	The prior art of record fails to further teach the system:
	wherein the safe entry verification system receives a result of an analysis of a medical condition of the user related to a pathogen from a medical analysis facility; and
wherein the user authorizes the release of the result of the medical condition analysis to the safe entry verification system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KOVACS (US 10,390,772) teaches a system wherein a scale device collects aggregated data from a user device and communicates data with an external device. Column 13:65-column 14:13 teaches that based upon tiers of verified biometrics, data may be communicated from the scale to respective further devices (also see column 1:60 - column 2:6). Kovacs fails to teach that the user authorizes the release of information to a safe entry verification system, as is required by the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689